* Reporter's Note: A discretionary appeal to the Supreme Court of Ohio was not allowed in (1997), 78 Ohio St.3d 1467,678 N.E.2d 223.
The facts in this appeal are undisputed. While working for the Cincinnati Enquirer in the pressroom, plaintiff-appellant Darrell Harris apparently experienced a seizure, struck his head on the concrete floor as he fell, and sustained a subdural hematoma. His claim for workers' compensation was administratively denied, and his appeal to the court of common pleas fell victim to a motion for summary judgment. In his single assignment of error, Harris claims that the trial court erred in overruling his motion for summary judgment and sustaining the defendants-appellees' motion for summary judgment, specifically asserting that he was injured during the course of his employment by an object in the work environment.1 We overrule his assignment of error.
Civ.R. 56(C) states that a motion for summary judgment should be granted if the court, upon viewing the evidence in a light most favorable to the party against whom the motion is made, determines that (1) there is no genuine issue as to any material fact, (2) the movant is entitled to a judgment as a matter of law, and (3) the evidence is such that reasonable minds can come to but one conclusion and that conclusion is adverse to the opposing party. State ex rel. Howard v. Ferreri (1994), 70 Ohio St.3d 587,  639 N.E.2d 1189; Temple v. Wean United, Inc. (1977),50 Ohio St.2d 317, 4 O.O.3d 466, 364 N.E.2d 267. An appellate court's review of a summary judgment is de novo. Smiddy v. TheWedding Party, Inc. (1987), 30 Ohio St.3d 35, 30 OBR 78,506 N.E.2d 212; Koos v. Cent. Ohio Cellular, Inc. (1994),94 Ohio App.3d 579, 641 N.E.2d 265.
R.C. 4123.01(C) states that for an injury to be compensable from the workers' compensation fund, it must be "received in the course of, and arising out of, the injured employee's employment." This test is conjunctive. Fisher v. Mayfield
(1990), 49 Ohio St.3d 275, 551 N.E.2d 1271. Here, it is certain that Harris's injury was sustained in the course of his employment; however, we must also determine whether it arose out of his employment.
We hold that Harris's injury did not arise out of his employment. This case is factually like Stanfield v. Indus.Comm. (1946), 146 Ohio St. 583, *Page 105
33 O.O. 70, 67 N.E.2d 446, where a fall to the floor was precipitated by an idiopathic condition.2 The Ohio Supreme Court inStanfield set forth a bright-line rule as follows:
"In the instant case the floor was in no sense an added risk or hazard incident to the employment. The decedent's head simply struck the common surface upon which he was walking — an experience that could have occurred to him in any building or on the street irrespective of his employment. The fall resulted from the seizure alone and not from any circumstance of his employment. Concededly to entitle a claimant to compensation there must be an accidental injury not only in the course of but also arising out of the employment. Evidence of an injury arising out of the employment is not disclosed by the record in this case." Id. at 585-586, 33 O.O. at 71-72, 67 N.E.2d at 448.
We are compelled to follow the Stanfield rationale and hold that no causal connection existed between Harris's injury and his employment by virtue of an unimpeded fall to a concrete floor precipitated by his idiopathic condition. Therefore, we affirm the granting of summary judgment in favor of the defendants-appellees.
Judgment affirmed.
GORMAN, J., concurs.
PAINTER, J., dissents.
1 We sua sponte remove this cause from the accelerated calendar.
2 An idiopathic condition, for purposes of workers' compensation, is an employee's preexisting physical weakness or disease which contributes to the accident. Waller v. Mayfield
(1988), 37 Ohio St.3d 118, 121, 524 N.E.2d 458, 461, fn. 3, citing 1 Larson, The Law of Workmen's Compensation (1985) 3-308, Section 12.00.